Citation Nr: 0018625	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Esq.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision 
rendered in by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which, in 
pertinent part denied the benefit sought on appeal.

In a decision dated November 25, 1998, the Board denied the 
veteran's claims for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to a 
permanent and total disability rating for nonservice-
connected pension benefits.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On November 29, 1999, counsel for the 
appellant and VA filed a joint motion to vacate and remand 
the Board's November 1998 decision with respect to the denial 
of entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits; the veteran did not 
contest the Board's denial of his claim of entitlement to 
service connection for PTSD.  The joint motion for remand was 
granted by Order of the Court dated December 10, 1999, which 
dismissed the veteran's claim for PTSD, and remanded the 
issue of entitlement to a permanent and total disability 
rating for nonservice-connected pension benefits for further 
adjudication and disposition in accordance with the joint 
motion. 


REMAND

The Board observes that before further appellate review may 
be undertaken with regard to the veteran's claim of 
entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits, additional development 
is needed in accordance the December 1999 Court Order 
granting the November 1999 Joint Motion for Remand.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991); 38 C.F.R. § 3.342 (1999).  In order to 
determine whether a veteran is entitled to a nonservice-
connected pension, each of the veteran's disabilities must be 
evaluated.

Concerning the veteran's hepatitis C diagnosis, the medical 
evidence of record consists of an October 1997 VA liver 
biopsy and accompanying pathology report, an April 1998 VA 
treatment record, and other variously dated treatment records 
that refer to his hepatitis C.  However, it does not appear 
that a comprehensive medical evaluation for hepatitis C and 
liver disease has been conducted and associated with the 
claims file.  

In connection with the veteran's eyesight disability, there 
are various treatment records dated in 1996 and 1997 
regarding the veteran's eyesight, including a 1996 notation 
that the veteran's eyesight had worsened, and the undertaking 
of cataract surgery in April 1997.  

An August 1995 VA examination report included diagnoses of 
mild tachycardia and mild anemia.  These diagnoses were not 
the subject of any latter medical records.

For the period August 1995 to April 1998, the record includes 
various assessments, impressions, or diagnoses of PTSD, as 
well as other psychiatric disorders.  However, the veteran 
has not undergone a comprehensive VA psychiatric examination 
since September 1995. 

A September 1994 Social Security Administration (SSA) 
decision determining that the veteran was disabled, was 
partly made on the basis of a report from Goodwill Industries 
of Kentucky, which had evaluated the veteran's behavior and 
performance while in work adjustment training.  However, a 
copy of this report has not been associated with the claims 
file. 

In view of the foregoing, this issue is REMANDED to the RO 
for the following actions:

1.  The RO should afford the veteran 
comprehensive VA examinations with the 
appropriate specialists to currently 
evaluate the veteran's disabilities, 
including hepatitis C, visual impairment, 
anemia, tachycardia, and psychiatric 
disorder(s).  

2.  The RO should also obtain and 
associate with the claims file a copy of 
the report from Goodwill Industries of 
Kentucky referenced by the September 1994 
SSA decision, that evaluated the 
veteran's behavior and performance while 
in work adjustment training.  

3.  After the actions stated above are 
completed, the RO should readjudicate the 
issue of whether the veteran is entitled 
to a permanent and total disability 
rating for nonservice-connected pension 
benefits.  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and 
ensure that an adequate record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




